DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0327280, IDS Reference).
Regarding claim 7, Intel discloses a user device (Figure 2 UE 210) comprising:
An interface notification generation unit (Figure 7 Application processor of UE/wireless device) configured to generate an interference notification (Paragraph 0030, UE 210 performs internal measurements and assessments to determine in-device co-existence interference and UE 210 sends [generates/sends] InDeviceCoexIndication message 228 [interference notification] to MeNB 212) which includes information indicating that device-internal interference caused by a carrier with which communication with a first base station device interferes and a carrier with which communication with a second base station device interferes have been detected in the user device or that device-internal interference has been resolved (Paragraphs 0030-0031, InDeviceCoexIndication message 228 includes information indicating in-device and
A transmission unit configured to transmit the interference notification to the first base station device (Figure 7 multiple antennas represent transmission unit of the UE/wireless device; Figure 2 InDeviceCoexIndication message 228 sent by UE 210 to MeNB 212 [first base station device]).
Regarding claim 8, Intel discloses wherein the information includes information indicating the carrier with which communication with the first base station device interferes and information indicating the carrier with which communication with the second base station device interferes (Paragraph 0033, InDeviceCoexIndication message 228 includes the affectedCarrierFreqList to specify affected frequencies corresponding to MCG [represents first base station] and/or SCG [represents second base station]).
Regarding claim 13, Intel discloses a first base station (Figure 2 MeNB 212) comprising:
A reception unit configured to received, from a user device (Figure 2, inherent in MeNB 212 to receive messages from UE 210), an interference notification (Paragraph 0030, UE 210 performs internal measurements and assessments to determine in-device co-existence interference and UE 210 sends [generates/sends] InDeviceCoexIndication message 228 [interference notification] to MeNB 212) which includes information indicating that device-internal interference caused by a carrier with which communication with a first base station device interferes and a carrier with which communication with a second base station device interferes have been detected in the user device or that device-internal interference has been resolved (Paragraphs 0030-0031, InDeviceCoexIndication message 228 includes information indicating in-device co-existence interference that may be MCG only for MeNB 212 [first base station device] or may be both MCG [MeNB 212] and SCG [SeNB 214]; Paragraph 0033, InDeviceCoexIndication message 228 includes the affectedCarrierFreqList to specify affected frequencies corresponding to MCG and/or SCG);
A generation unit configured to generate a response indicating switching to an uplink transmission procedure based on the interference notification (Figure 2 IDC response 230 indicating FDM or TDM solution generated by MeNB 212; Paragraph 0030, IDC response message 30 with either FDM solution [e.g., handover or SCell release] [switching to an uplink transmission procedure] or a TDM solution [e.g., DRX parameters]); and
A transmission unit configured to transmit the response to the user device and the second base station device (Figure 2, transmission unit inherent in MeNB 212 to transmit messages to both UE 210 and SeNB 214. Message 230 transmitted by MeNB 212 to UE 210; Also messages 232, 236).

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 9 (along with claims 10-12 which depend therefrom), the prior art does not teach or adequately suggest that in response to device-internal interference notification, the device receives a message that indicates, to a switching unit of the device, to switch uplink transmission between parallel transmission with first and second base stations as a first procedure and switching transmission with first and second base stations via TDM as a second procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0245343, US 2020/0145175, US 2020/0119889, US 2020/0077409, US 2019/0082337, and US 2011/0064019 all discuss/disclose self/internal interference experienced by a UE that is in dual-connectivity with NR and LTE base stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

April 1, 2021